Citation Nr: 1012778	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  09-39 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from July 1950 to July 1953, 
September 1954 to August 1957, November 1957 to September 
1963, January 1964 to January 1967, and April 1967 to March 
1972.  He died in March 2009 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2009  rating decision of a Department of 
Veterans Affairs (VA) Denver, Colorado, Regional Office 
(RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant essentially contends that the Veteran's cause 
of death was related to his service-connected adenocarcinoma 
of the prostate, status post radical perineal prostatectomy. 

The Veteran's certificate of death shows that he was an 
inpatient at Pikes Peake Care Center at the time of his 
death.  The Board finds that an effort should be made to 
obtain the Veteran's terminal treatment records that may be 
available at Pikes Peake Care Center in Colorado Springs, 
Colorado.  See 38 C.F.R. § 3.159(c)(1) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board notes that to establish service connection for the 
cause of a veteran's death, the evidence must show that 
disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  A service connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2009).  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  A 
contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death." 38 C.F.R. § 
3.312(c)(1) (2009); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

In this case, there is no medical opinion of record 
addressing whether the Veteran's service-connected 
disabilities contributed to his cause of death.  The Board 
is of the view that a medical opinion should be obtained on 
remand.  38 C.F.R. § 3.159(c)(4) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

During the Veteran's lifetime lifetime, service connection 
was in effect for adenocarcinoma of the prostate, status 
post radical perineal prostatectomy; impotency associated 
with adenocarcinoma of the prostate, status post radical 
perineal prostatectomy; major depression with generalized 
anxiety disorder associated with adenocarcinoma of the 
prostate, status post radical perineal prostatectomy; and 
appendectomy. 

The initial certificate of death shows that the immediate 
cause of death was respiratory arrest, due to respiratory 
failure, due to chronic obstructive disease.  The 
certificate of death was later amended and added prostate 
cancer as another significant condition.  

Service treatment records show that the Veteran was treated 
for pneumonia in November 1954 and probable pneumonia in 
June and July 1969.  The examination at service discharge 
showed a normal lung and chest evaluation.  Post-service 
medical records show treatment for multiple disorders, to 
include pneumonia, chronic obstructive pulmonary disease, 
and service-connected adenocarcinoma of the prostate.  On 
remand, the claim file should be forwarded to an examiner to 
comment on whether the Veteran's service-connected 
adenocarcinoma of the prostate either caused or contributed 
substantially or materially to his death, or if his death 
was in any way etiologically related to service including 
the notations of pneumonia noted in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Obtain the Veteran's terminal treatment 
records that may be available at Pikes 
Peake Care Center.  All efforts to 
obtain these records should be noted in 
the claims folder.  

If VA is unable to secure these 
records, VA must notify the appellant 
and (a) identify the specific records 
VA is unable to obtain; (b) briefly 
explain the efforts that VA made to 
obtain those records; (c) describe any 
further action to be taken by VA with 
respect to the claim; and (d) notify 
the appellant that she is ultimately 
responsible for providing the evidence.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e)(1) (2009).

2.	Make arrangements for the claims folder 
to be reviewed by a VA physician for a 
medical opinion on the issue of service 
connection for the cause of the 
Veteran's death.  Based on a review of 
historical records and generally 
accepted medical principles, the VA 
examining physician should provide a 
medical opinion, with adequate 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
possibility) that the Veteran's 
service-connected adenocarcinoma of the 
prostate, status post radical perineal 
prostatectomy caused or contributed 
substantially or materially to his 
cause of death.  

The examining physician should also 
opine as to whether it is at least as 
likely as not (50 percent or greater 
possibility) that the Veteran's death 
is in any way etiologically related to 
service, including in-service treatment 
for pneumonia.

If an opinion cannot be provided 
without resorting to mere speculation, 
it should be so stated.

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the appellant's 
claim. If action remains adverse to the 
appellant, provide her and her 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



